Citation Nr: 0921814	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1998 to December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA). This decision, in pertinent part, 
denied service connection for hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss 
was apparent during active service or developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, and incurrence of sensorineural hearing loss is not 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a), provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  It 
also includes notification provisions.  This information was 
provided to the Veteran by correspondence in May 2006.  The 
letter informed the Veteran of VA's responsibilities in 
obtaining information to assist in completing her claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Her service medical records and all relevant private 
and VA audiological treatment and examination records showing 
the state of her
hearing loss for the period from 1998 to 2007 have been 
obtained and associated with the claims file.  No additional 
evidence has been identified by the Veteran as being 
available but absent from the record in May 2006.  Therefore, 
the Board finds that any failure on the part of the VA to 
further notify the Veteran regarding evidence to be secured 
by the VA, and evidence to be secured by the Veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice to these matters 
was provided in May 2006.  The notice requirements pertinent 
to the issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with her claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. § 
3.159(c)(4)(i).  Regarding the claim for service connection 
for hearing loss, the Board notes that the service treatment 
records show that the Veteran had several audiology exams but 
was not treated for hearing loss in service.  None of the 
treatment records following the Veteran's active service show 
that she currently has any residual complications from 
claimed hearing loss.  There is no competent evidence of 
record which shows evidence of a current disability due to 
hearing loss.  As the Veteran's current VA treatment records 
have been associated with the claims file, the Board finds 
that there is sufficient competent medical evidence of record 
to make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


LAW AND REGULATIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronocity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).


FACTUAL BACKGROUND AND ANALYSIS

The Veteran's DD-214 confirms that she served as a quarter-
master onboard an aircraft carrier.  Her active duty service 
extended from December 1998 through December 2003.

Service treatment records are silent for any complaints or 
findings relating to hearing loss.  Further, in command 
medical screening forms dated May 1999 and August 2003 the 
Veteran denied hearing loss entirely. 

Service treatment records include a November 1998 entrance 
medical examination.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:  




HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
10
0
0
LEFT
0
0
25
0
0

A December 1998 audiogram revealed pure tone thresholds, in 
decibels, as follows: 
 

HERTZ

500
1000
2000
3000
4000
RIGHT
0
-5
10
-5
-10
LEFT
0
0
25
-5
-5

A November 2000 audiogram revealed pure tone thresholds, in 
decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
20
0
0
LEFT
10
5
35
5
0

At the time of the Veteran's separation, an August 2003 
audiogram revealed pure tone thresholds, in decibels, as 
follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
0
15
0
0
LEFT
5
5
35
0
-5

Post service, no medical records confirm a present-day 
hearing loss.  Private medical records dated in October 2007 
include uninterpreted audiology tests.  The examiner did not 
normal hearing in both ears, except for mild sensorineural 
notching in the left ear at 1500 to 2000 Hertz, and a 100 
percent speech recognition score for the right ear and a 96 
percent speech recognition score for the left ear.

The Board finds the Veteran's claimed hearing loss was not 
incurred as a result of an established event, injury, or 
disease during active service.  See 38 C.F.R. § 3.385 (2008).  
Here, none of the audiograms in the Veteran's service 
treatment records show an auditory threshold of 40 decibels 
or greater for any of the frequencies 500, 1000, 2000, 3000 
or 4000 Hertz; nor are three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz 26 decibels or greater.  The 
Veteran's private audiological exam in October 2007 noted a 
100 percent speech recognition score for the right ear and a 
96 percent speech recognition score for the left ear; neither 
falling below 94 percent required for VA disability 
compensation.  Based upon all available evidence, any hearing 
loss incurred does not constitute hearing loss disability for 
VA compensation purposes.  See 38 C.F.R. § 3.385 (2008).

On the Veteran's Form 9 submitted in May 2008, she made a 
statement to the effect that standing watch during shipboard 
flight operations caused her hearing loss.  However, the 
Board notes that she did not report any hearing loss during 
her separation counseling and last service audiogram as of 
record. 

In this case, the Veteran cannot establish a service 
connection claim on the basis of her assertions alone.  The 
Board has carefully considered the Veteran's statements 
regarding her claimed hearing loss.  While the Board does not 
doubt the sincerity of the Veteran's belief that her current 
claimed hearing loss is a result of service noise exposure, 
these claims turn on a medical matter.  Though the Veteran 
may be competent to testify as to the sensory perceptions of 
her current disorder, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay 
persons are limited to attesting to factual matters of which 
they have first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran is not competent to render a probative opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the Veteran's 
assertions in this regard do not constitute persuasive 
evidence in support of the claims for service connection.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, the last service audiogram as of record from March 2008 
revealed normal hearing.  No medical evidence demonstrates 
that the Veteran experienced hearing loss to a compensable 
level within a year after her discharge from active duty.  
Therefore, service connection for hearing loss cannot be 
established on a presumptive basis.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against the claim. 


ORDER

Entitlement to service connection for hearing loss is denied




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


